IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 85 DB 2015 (No. 53 RST 2015)
                                            :
                                            :
THOMAS G. LAPCEVIC                          : Attorney Registration No. 59976
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM ADMINISTRATIVE SUSPENSION             : (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 21st day of August, 2015, the Report and Recommendation of

Disciplinary Board Member dated August 10, 2015, is approved and it is ORDERED

that Thomas G. Lapcevic, who has been on Administrative Suspension, has never been

suspended or disbarred, and has demonstrated that he has the moral qualifications,

competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.